DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on April 14, 2021 has been entered.

Response to Applicant’s Amendments and Arguments
Claims 3, 10, 12-17, and 23-26 have been previously cancelled. Claims 2 and 5-8 have been cancelled based on the current amendment. Claims 1, 4, 9, 11, 18-22, 27-34 are currently pending in the application, with claims 1, 19, 21, 27-28, 30-32 amended, and new claims 33-34 added. Claims 30-32 are withdrawn pursuant to a previous requirement of restriction/election, accordingly claims 1, 4, 9, 11, 18-22, 27-29, 33-34 are considered in this Office action.
The rejection of claims 5-7 under 35 U.S.C. § 112(b) is a moot in response to Applicant’s cancelling the claims.
Applicant’s arguments have been considered but are moot because of new ground of rejections. However, Examiner notes that Applicant refers to Fig. 11 as an illustration of “shelves being contoured relative to a shape of the sensor cover”. Examiner reminds Applicant that Fig. 11 illustrates species 1120, not elected by Applicant for prosecution on the merits in the response filed on November 6, 2019, as a result of restriction requirement mailed on September 19, 2019. For the purpose of this examination, it is interpreted as the configuration of the output channel in the elected species 911 of Figs. 9A-B meets the claimed limitation of shelves being contoured, i.e. angled, relative to a shape of the sensor cover.

Claim Interpretation
The limitation “shelves that are contoured relative to a shape of the sensor cover“ recited in claim 1 and 27 is interpreted as shelves being at an angle relative to the sensor cover, in view of para [0006] of Specification. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-29 and 33 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 27 recites “respective shelves that are contoured relative to a shape of the sensor cover”. The claim is indefinite because the limitation “shelves that are contoured” is defined by reference to a shape of an object, “the sensor cover” that is not a positively recited element in the claim and not required by the claim. Further, the sensor cover can have any shape. Thus, it is not clear what configuration of the shelves is required to meet this limitation. As a result, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of this examination, any orientation of the shelves meets this limitation. This rejection affects claims 28 and 29.
Claim 33 recites “a sensor configured to determine drag caused by the clearing device“. It is not clear how the clearing device causes the drag, e.g. by the pressurized stream during its operation or by its shape and/or weight, including its non-operational state. As a result, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of this examination, based on the originally filed disclosure (e.g. para [0009]), it is interpreted as the sensor is configured to monitor a drag caused by the pressurized fluid at the sensor cover. Correction and/or clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 27- 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Freers et al. (US 2012/0273070 A1), hereinafter Freers.
Regarding claim 27, Freers discloses a clearing device (10, e.g. Fig. 1) having an input (22) configured to receive the pressurized fluid (para 31), and an output channel (20) including a plurality of segments (discharge orifices 26, e.g. Fig. 4). The walls defining discharge orifices 26 are interpreted as the claimed respective shelves, in the broadest reasonable interpretation. Freers further discloses that the discharge orifices 26 can be tooled vertically (at 90 degrees), at a desired angle to provide an optimized air stream of pressurized air at the desired angle as it is discharged from the apparatus, or that the multiple discharge orifices 26 can be tooled in any combination of discharge orifices 26 that are tooled vertically (90°) or at any desired angle to obtain the pressurized air flow characteristics and optimized air stream required to be directed at the objects to be cleaned, dried, or cooled (para 35). The disclosed orientation at an angle of 90 degrees and/or other angles is interpreted as being angled, as claimed, in the broadest reasonable interpretation. The walls, i.e.
The recitations that the clearing device is for clearing a sensor cover housing one or more sensors, that the input receives pressurized fluid from a blower are interpreted as recitations of the intended use of the claimed clearing device. A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See MPEP § 2114 & § 2173.05(g). In this case, the sensor cover and the blower are not positively recited elements of the clearing device, as also evidenced by claim 1 where these elements are recited separately from the clearing device, and thus, are not required to meet the claim. The clearing device of Freers can be utilized for clearing a sensor cover housing one or more sensors and can perform the claimed functions if utilized in the corresponding system.
The recitation that the shelves are contoured relative to a shape of the sensor cover is not given patentable weight because it refers to an article worked upon (sensor cover). Material or article worked upon does not limit apparatus claims. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”, "the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself." See MPEP 2115. 
Regarding claim 28, as an alternative interpretation of the shelves claimed in claim 27, Freers discloses that the walls defining the discharge orifices comprise angled upper wall segments (Fig. 5), interpreted as the claimed respective angled shelves, and 
Regarding claim 29, the recitation “the clearing device is configured to apply the pressurized stream of fluid against the sensor cover to progressively move the debris or contaminants to different positions of the sensor cover until the debris or contaminants is ejected from the sensor cover” is interpreted as a recitation of the intended use of the claimed clearing device, as discussed above. The clearing device disclosed by Freers is capable to perform the claimed function. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 9, 11, 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US 2018/0265048 A1), hereinafter Schmidt and Freers et al. (US 2012/0273070 A1), hereinafter Freers.
Regarding claim 1, Schmidt discloses a system for clearing sensors (e.g. Fig. 2A) comprising a sensor cover (210) configured to house one or more sensors (130, paras 35, 37); a sensor motor (225) configured to rotate the sensor cover (para 38), a blower (electrical air blower, para 46); and a clearing device (nozzle 240) having an input configured to receive the pressurized fluid output from the blower when the cleaning system is activated (via 270, paras 46, 49), and an output channel (nozzle outlet, e.g. Fig. 2A, para 46). The clearing device disclosed by Schmidt is capable to clear the sensor cover of debris or contaminants by applying the pressurized stream of fluid against the sensor cover as the sensor motor rotates the sensor cover, as claimed (paras 43, 46). Schmidt does not disclose that the output channel of the cleaning device includes a plurality of segments including respective angled shelves. 
Freers is teaches a clearing device (10, e.g. Fig. 1) having an input (22) configured to receive the pressurized fluid (para 31), and an output channel (20) including a plurality of segments (discharge orifices 26, e.g. Fig. 4). The walls defining discharge orifices 26 are interpreted as the claimed respective shelves, in the broadest reasonable interpretation. Freers further teaches that the discharge orifices 26 can be tooled vertically (at 90 degrees), at a desired angle to provide an optimized air stream of pressurized air at the desired angle as it is discharged from the apparatus, or that the multiple discharge orifices 26 can be tooled in any combination of discharge orifices 26 that are tooled vertically (90°) or at any desired angle to obtain the pressurized air flow i.e. shelves, define each individual discharge orifice 26 for a pressurized stream of fluid exiting from the output channel, and thus, each individual wall individually controls direction of the pressurized stream of fluid exiting from the output channel (via the discharge orifices 26) to clear the sensor cover of debris or contaminants by applying the pressurized stream of fluid against the sensor cover as the sensor cover is rotated, as claimed. 
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to substitute the clearing device having an output channel with a plurality of segments including angled shelves taught by Freers for the clearing device disclosed by Schmidt for the predictable result of supplying pressurized fluid onto the cleaned surface, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (B) Simple substitution of one known element for another to obtain predictable results. See MPEP 2143. The motivation for doing so would be to increase spraying coverage for more efficient cleaning. In the system of Schmidt modified with the cleaning device of Freer, the shelves are contoured, i.e. angled, relative to a shape of the sensor cover, as claimed, and they are capable to control direction of a pressurized stream of fluid exiting from the output channel, as claimed.
Regarding claim 9, in the system disclosed by Schmidt in Figs. 2B and 2C, the clearing device (240) is positioned during operation such that it is outside of a field of 
Regarding claim 11, the recitation “the clearing device is configured to apply the pressurized stream of fluid against the sensor cover to progressively move the debris or contaminants to different positions of the sensor cover until the debris or contaminants is ejected from the sensor cover” is interpreted as a recitation of the intended use of the claimed clearing device, as discussed above. The clearing device of Freers in the clearing system disclosed by Schmidt is capable to perform the claimed function. 
Regarding claim 18, Schmidt discloses a second fluid nozzle (245, para 49). Schmidt does not disclose more than one air nozzle. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to duplicate clearing device of Freers in the system of Schmidt as needed, since it has been held that the mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP §2144.04(VI)(B) regarding Duplication of Parts. The motivation for doing so would be to clear the sensor cover more quickly.
Regarding claims 19 and 21, as an alternative interpretation of the shelves claimed in claim 1, Freers teaches that the walls defining the discharge orifices comprise angled upper wall segments (Fig. 5), interpreted as the respective angled shelves claimed in claim 1, and lower wall segments arranged between the discharge orifices, interpreted as the angled separator strips, claimed in claim 19, in the broadest reasonable interpretation. The open space adjacent each of the upper wall segments (Fig. 5) is interpreted as a gap, claimed in claim 21, in the broadest reasonable 
Regarding claim 20, Schmidt discloses that the sensor cover (210) is mounted to a vehicle (e.g. Fig. 1, para 35).
Regarding claim 22, in the system of Schmidt modified with the clearing device of Freers, the pressurized stream of fluid is capable to bend (diffuse) as it exits the clearing device.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US 2018/0265048 A1), hereinafter Schmidt, Freers et al. (US 2012/0273070 A1), hereinafter Freers, and Hoetzer et al. (US 2003/0155001 A1), hereinafter Hoetzer.
The reliance of Schmidt and Freers is set forth supra.
Regarding claim 4, Schmidt does not disclose a heater disposed between the clearing device and the blower. Hoetzer teaches a system (e.g. Fig. 7) for clearing a sensor comprising a sensor cover (2) configured to house the sensor (71); an clearing device (3) configured to provide a pressurized stream of fluid (4) against the sensor cover (e.g. Fig. 7, para 29); and a heater provided for the gas or air supply system for heating supplied gas (para 30). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to combine the system of Schmidt and Freers with the heater of Hoetzer, by placing the heater of Hoetzer between the clearing device and the blower of Schmidt for the predictable result of heating the pressurized stream of fluid supplied to the clearing device, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (A) Combining prior art elements according to known methods to yield .
Claim(s) 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US 2018/0265048 A1), hereinafter Schmidt, Freers et al. (US 2012/0273070 A1), hereinafter Freers, and Tanaka et al. (US 2013/0092758 A1), hereinafter Tanaka.
The reliance of Schmidt and Freers is set forth supra.
Regarding claim 34, Schmidt discloses a debris sensor (electro-magnetic receiver measures opacity as an indicator whether the sensor cover is dusty or dirty, para 41); one or more processors (computer 110) operatively coupled with the debris sensor (para 41) and the cleaning system (para 48); a blower (electrical air blower, para 46) configured to output pressurized fluid when the debris sensor detects that the sensor cover is blocked due to dust and dirt (opacity exceeds threshold, e.g. 20%, para 40, or 30%, para 41); and a clearing device (nozzle 240) having an input configured to receive the pressurized fluid output from the blower when the cleaning system is activated (via 270, paras 46, 49), and an output channel (nozzle outlet, e.g. Fig. 2A, para 46). Schmidt discloses that the sensors (130) may include a variety of devices, i.e. activate, the cleaning system, including providing the pressurized fluid when the debris sensor detects that degree of dirtiness of the sensor cover exceeds the threshold. The measurement of opacity of the sensor cover is related to a degree of blockage of the sensor cover and thus, it is a characteristics representing the number of debris or contaminants present on the sensor cover, in the broadest reasonable interpretation. 
As an alternative secondary interpretation of the claimed detection of a number of debris or contaminants, Tanaka teaches a camera washing system (e.g. Fig. 5) comprising a computer (control part 15) including a processor and a memory storing instructions executable by the processor (para 63), that the computer is configured to determine an amount of occluding material on a vehicle sensor (step S320, e.g. Fig. 19, para 209) from the analysis of the image taken by a camera (para 150), and actuate a pump (10) arranged to pump air to the vehicle sensor (via nozzle 13, e.g. Fig. 11) based on the amount of occluding material (steps S104, S320, S318, Figs. 16, 19). It would have been obvious before the effective filing date of the claimed invention for one of 
Activation of the cleaning system disclosed by Schmidt implicitly teaches activating the blower, as the blower is a part of the clearing system. Tanaka further teaches triggering the cleaning system including triggering an air pump (S104, Fig. 7) when it is determined that lens of camera has dirty surface (S102, Fig. 7). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to modify the controller of Schmidt with explicitly triggering the blower when activating the cleaning system, as taught by Tanaka, since the number of rationales .

Allowable Subject Matter
Claim 33 is objected to as being dependent upon a rejected base claim 1, and is rejected under 35 U.S.C. § 112(b). However, the claim would be allowable if the claim is rewritten in independent form including all of the limitations of the base claim 1, and amended to overcome the 35 U.S.C. § 112, (b) rejection.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art of record is Schmidt (US 2018/0265048 A1), Freers (US 2012/0273070 A1), Tanaka (US 2013/0092758 A1), and Rice (US 2018/0015907 A1). The prior art of record fails to teach or suggest fairly alone or in combination the limitation of adjusting power to the sensor motor based on the determined drag, as in context of claim 33. Specifically, Schmidt teaches that the processor is programmed to determine a change in a rotational speed of the cover upon actuation of the contacting cleaner, thus, implicitly teaching change in drag upon actuation of the contacting cleaner, and adjusting interpretation of data from the sensor according .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA GRAF whose telephone number is 571-272-9854. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA GRAF/Examiner, Art Unit 1711